UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7386


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES LARRY BELLAMY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (7:99-cr-00049-F-2; 7:03-cv-00015-F)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Larry Bellamy, Appellant Pro Se.    Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Larry      Bellamy       seeks       to    appeal      the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The     order     is     not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner        satisfies        this        standard       by     demonstrating           that

reasonable       jurists    would        find      that     any    assessment         of    the

constitutional        claims     by     the    district      court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Bellamy has

not made the requisite showing.                    Accordingly, we deny Bellamy’s

motion    for     a   certificate         of    appealability         and      dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in       the    materials

before    the    court     and    argument         would    not    aid     the      decisional

process.

                                                                                     DISMISSED



                                               2